DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.
Applicant’s election without traverse of claims 13-17 in the reply filed on 09/20/2022 is acknowledged.
Drawings
The drawings are objected to because the Figures 2 and 12 are photographs that can be shown as line drawings (see 37 CFR 1.84).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holding the needle or the standing end of the suture by a grasper introduced through a port”, “a suture complex”, “making the knot around a continuous structure”, “holding the working end of the suture by a grasper to avoid the knot loops from unwinding once the knot loops are released from knot loop holder jaws”, “releasing, by the knot loop holder jaws, the knot loops on the standing of the suture which is held with the needle holder jaws”, “pulling the standing end of the suture by the needle holder jaws to slip a knot formed by the working end of the suture to slide on the standing end of the suture and to tighten the knot loops”, “passes under a structure which is configured to be tied”, “through a cannula placed in an entry port”, and “arranging a distal end opening plane of a needle aperture at an inclined angle relative to a longitudinal axis of a needle to facilitate a suture entering a cavity of the needle aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification and drawings lack reference numerals to differentiate structures on the drawings
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 13, the limitations “a continuous structure” and “a structure which is configured to be tied” renders the claim indefinite as it is not clear if these structures are the same or different both in the context of the claim and when interpreted through the applicant’s specification as there are no Figures showcasing this limitation (see page 7, 3rd paragraph below Intracorporeal Knot Tying Method, “in case of making a knot around continuous structure, when needle holder jaws holding stand end of suture, passes under the structure which should be tied”), and this appears in the specification as interpreted by the examiner to be the same structure. For the purpose of prior art examination these limitations will be interpreted to be the same structure. Appropriate correction is required. 
	In regards to claim 13, the limitations “a needle end of the suture” and “an standing end of the suture” render the claim indefinite it is not clear if these structures are the same or different both in the context of the claim and when interpreted through the applicant’s specification as there are no Figures showcasing this limitation (see page 8, 1st paragraph, “which means interchanging the tension from needle end of suture (standing end)), and this appears in the specification as interpreted by the examiner to be the same structure. For the purpose of prior art examination these limitations will be interpreted to be the same structure. Appropriate correction is required. 
Claim 13 recites the limitation "the loop holder handle" in ll 19.  There is insufficient antecedent basis for this limitation in the claim as this limitation does not appear before being claimed in this way. For the purpose of prior art examination this claim will be interpreted as “a loop holder handle”. Appropriate correction is required.
Claim 13 recites the limitation "the knot loop grasper" in ll 20.  There is insufficient antecedent basis for this limitation in the claim as this limitation does not appear before being claimed in this way. For the purpose of prior art examination this claim will be interpreted as “a knot loop grasper”. Appropriate correction is required.
In claim 13, the limitations, “knot loop holder jaws”, “needler holder jaws”, “a grasper” in ll 15, “the knot loop grasper” in ll 20, and “a grasper” in ll 22 render the claim indefinite as it is not clear which limitations are the same or which are different, in relation between the grasper and the two types of jaws. For the purpose of prior art examination, “the knot loop grasper” in ll 20, “a grasper” in ll 22, and “a grasper” will be interpreted as the same element while the knot loop holder jaws and the needler holder jaws are separate elements. Appropriate correction is required.
Claim 13 recites the limitation "the working end" in ll 22.  There is insufficient antecedent basis for this limitation in the claim as this limitation does not appear before being claimed in this way. For the purpose of prior art examination this claim will be interpreted as “a working end”. Appropriate correction is required.
In claim 13, ll 27 the limitation “a loop holder handle” renders the claim indefinite as it is not clear if this is the same as “the loop holder handle” in ll 19 or different. For the purpose of prior art examination, they will be interpreted as the same. Appropriate correction is required.
	Claims 14-15 are rejected as being dependent on claim 13.
Claim 16 recites the limitation "the needle knot" in ll 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination this limitation will be interpreted as “the needle aperture”. Appropriate correction is required.
Claim 17 recites the limitations "the first arm end" and “the second arm end” in ll 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination, these limitations will interpreted to have positive recitation “a first arm end” and “a second arm end”.
Claim Objections
Claims 13-17 objected to because of the following informalities:
In claim 13, ll 9, “the metal reducer” should be read as “the metal tube reducer”
In claim 13, ll 20, “the intracorporeal device” should be read as “intracorporeal knot tying device”
In claim 13, ll 26, “the loop holder jaws” should be read as “the knot loop holder jaws” 
In claim 14, ll 2, “scape” should be “escape”
In claim 15, ll 2, “the metal reducer” should be “the metal tube reducer”
In claim 16, ll 16, “the sliding knot” should be “the sliding knot configuration”
In claim 17, ll 3, “in a distal end and a first arm and a second arm ending at a proximal end” should be “in a distal end, a first arm, and a second arm ending at a proximal end”
In claim 17, ll 13, “the sliding knot” should be “the sliding knot configuration”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al (US 5234443 A), herein referenced to as “Phan”. 
In regards to claim 13, Phan discloses: A method of intracorporeal knot tying (see col. 1, ll 5-10 and 40-45, endoscopic surgery), the method comprising: passing an intracorporeal knot tying device 3 (see Figs. 7A-8C, col. 9, ll 38-50) through a metal tube reducer endoscopic port (col. 2, ll 59-61, graspers of this invention are guided through the small endoscopic port), the intracorporeal knot tying device 3 comprising knot loop holder jaws distal end of 60a (see Fig. 8A) and needle holder jaws distal end of 60b (see Fig. 8A); casting a working end 356 (see Figs. 8A-8C, col. 10, ll 25-34) of a suture 350 (see Figs. 8A-8C, col. 10, ll 13-17) in a capsized configuration of a knot 355 (see Figs. 8A-8C, col. 10, ll 25-30) on a shaft 322 (see Figs. 7A-8C, col. 9, ll 50-59) of the intracorporeal knot tying device 3 such that knot loops the loops formed by 355 as seen in Fig. 8B are grasped within the knot loop holder jaws distal end of 60a (see Fig. 8B, the jaws holding the working end of the suture, hence grasping the knot loops, see applicant’s specification page. 13, paragraph 2, “and how the capsized loops of a knot is casted on the shaft of the device between jaws of loop holder ‘b’ by the working end of suture”); holding a needle end 352 (see Figs. 8A-8C, col. 13, ll 18-25) of the suture 350 by the needle holder jaws distal end of 60b away from a needle 353 (see Figs. 8A-8C, col. 13, ll 13-20); withdrawing the knot loop holder jaws distal end of 60a, the needle holder jaws distal end of 60b, and a suture complex 330 and 350 (see Figs. 8A-8C, col. 13, ll 13-20) into a cavity the lumen of the endoscopic port of the metal reducer endoscopic port, wherein, after introducing the intracorporeal knot tying device 3 and the suture complex 330 and 350 into a body endoscopic surgery (see col. 1, ll 40-44), the needle holder jaws distal end of 60b hold the needle 353 (see col. 10, ll 13-18) in a predetermined position (see col. 10, ll 13-20, needle is held by the grasper 60b), and the needle 353: passes through a tissue (see col. 10, ll 13-20); or in case of making the knot (see Figs. 8A-8C) around a continuous structure 330 (see Figs. 8A-8C, col. 10, ll 20-26), when needle holder jaws distal end of 60b hold an standing end 352 (interpreted to be the same as the needle end of the suture) of the suture 350, passes under a structure 330 (interpreted to be same as the continuous structure) which is configured to be tied (see Fig. 8C, a tied knot is formed around the structure); holding the needle 352 or the standing end 352 of the suture 352 by a grasper 335 (see Figs. 7A-8C, col. 10, ll 13-34, the suture is wrapped around this element, hence this element holds the suture) introduced through a port 303 (see Fig. 7A, col. 9, ll 40-45), holding the needle end 352 of the suture 350 or the standing end 352 of the suture 350, pulling the suture see Fig. 8A, pulling the suture around 330, and repeating holding the needle end 352 of the suture 350 or the standing end 352 of the suture 350 with the needle holding jaws the distal end of 60b away from the needle 353; by moving the loop holder handle the proximal end of 60a (see Figs. 7A and 8A-8B, 60a moving forward) forward, moving forward 60a moves forward, over the shaft 322 (see Figs. 8A-8B, 60a moves over the shaft) of the intracorporeal knot tying device 3, the knot loops grasper 335 on the shaft of the intracorporeal device 3 held in the knot loop holder jaws distal end of 60a, beyond the needle holding jaws distal end of 60b; holding the working end 356 of the suture 350 by a grasper 335 (see Figs. 8A-8C, the loop forms around this element to avoid the loops from unwinding) to avoid the knot loops 355 from unwinding once the knot loops 355 are released from knot loop holder jaws distal end of 60a; releasing (see col. 10, ll 30-35, the jaws release the suture as the knot is formed), by the knot loop holder jaws distal end of 60a, the knot loops 355 on the standing end 352 of the suture 350 which is held with the needle holder jaws the distal end of 60b; moving back the loop holder jaws the distal end of 60a (see Figs. 8B-8C, the jaws move proximally) to original positions on the shaft 322 of the intracorporeal knot tying device 3, by moving a loop holder handle the proximal end of 60a of the intracorporeal knot tying device 3 backward to an original position of the loop holder handle the proximal end of 60a; pulling the standing end 352 of the suture 350 by the needle holder jaws the distal end of 60b to slip a knot (see Figs. 1J and 8C, pulling 352 will tighten and form the knot) formed by the working end 356 of the suture 350 to slide on the standing end 352 of the suture and to tighten the knot loops 355 (see Fig. 1J and 8C, pulling the end of the strands tightens the knot loops); shaping and securing the knot 355 by interchanging tension (see Figs. 2A-2C, by further moving one end or another, further knots can be formed, which shapes and secures the knot)  from the standing end 352 of the suture to the working end 356 of the suture 350; and pulling both sides of the suture 350 horizontally in opposite directions to further tighten the knot 355 and to prevent the knot 355 from slipping or loosening (pulling the suture on both sides closes the knot, see Fig. 8C).  
In regards to claim 15, Phan discloses: the method of claim 13, see 102 rejection above. Phan further discloses: wherein, in the withdrawing of the knot loop holder jaws the distal end of 60a, the needle holder jaws the distal end of 60b, and the suture complex 330 and 350 into the cavity of the metal reducer endoscopic port, the metal reducer endoscopic port is configured to prevent damage to a suture material 350 while introducing the intracorporal knot tying device 3 and the suture 350 (the suture is guided through the endoscopic port for use in the body), into the body, through a canula the lumen of the endoscope placed in an entry port the opening of the endoscope in which 3 is guided through.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles (US 7666196 B1), herein referenced to as “Miles”.
In regards to claim 16, Miles discloses: A method of extracorporeal sliding knot tying (see Figs. 27-31), the method comprising: providing a needle guide 300 (see Figs. 18-31, see col. 7, ll 42-48) comprising a hollow rod suture needle guide 320 (see Figs. 18-31, col. 7, ll 42-48), the hollow rod suture needle guide 320 comprising a proximal end proximal end of 320, a distal end distal end of 320, an access channel 328 (see Figs. 18-31, col. 7, ll 42-48) extending from the proximal end proximal end of 320 to the distal end distal end of 320, and a hollow handle 360 (see Figs. 18-31, col. 9, ll 14-27) around the proximal end the proximal end of 320 for holding the needle guide 300 (it is the most exterior part of 300, hence it will be held for holding 300); arranging a distal end opening plane distal end opening of 328 (see Fig. 26) of a needle aperture 386 (see Figs. 18-31, col. 10, ll 4-10) at an inclined angle relative to a longitudinal axis the longitudinal axis of a needle 380 (see Figs. 18-31, col. 10, ll 1-22) to facilitate a suture 8 (see Figs. 27-31, col. 10, ll 1 -22) entering a cavity the cavity of 386 of the needle aperture 386; providing a working end the working end of 8 and a standing end the standing end of 8 of the suture extracorporeally; advancing the standing end the standing end of 8 of suture 8 through the distal end (see Fig. 27) of the needle guide 300 and passing the standing end the standing end of 8 of suture 8 through the access channel 328 (see col. 9, ll 55-67, col. 10, ll 1-22); pulling the standing end the standing end of 8 of suture 8 out of the proximal end (see Figs. 30-31); wrapping the working end the working end of 8 of suture 8 over an outer surface (see Figs. 28-29, col. 9, ll 55-67, col. 10, ll 1-22) of the needle guide 300 to form loops loops of 9 of a sliding knot 9 (see Figs. 28-29, col. 9, ll 55-67, col. 10, ll 1-22) configuration; and pulling the needle guide 300 proximally (see Fig. 29-30) to release the standing end standing end of 8 of suture 8 lying within the cavity the cavity of 386 of the needle knot 386 into components of a knot 9 formed by the working end the working end of 8 over the outer surface outer surface of 300 of the needle guide 300 to form the sliding knot 9 extracorporeally (see Figs. 29-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rathi et al (US 20110172767 A1), herein referenced to as “Rathi”. 
In regards to claim 14, Phan discloses: the method of claim 13, see 102 rejection above. Phan does not explicitly disclose: wherein the metal tube reducer includes a rubber stopper to prevent escape of gas from a body cavity when the metal tube reducer is introduced into a laparoscopic port of entry.  
However, Rathi teaches in a similar field of invention a reducer 1000’’ (see Figs. 5A-6B) used in laparoscopic surgery (see [0014]). Rathi further teaches: wherein the reducer 1000’’ includes a rubber stopper 1054 (see Fig. 6A, [0136]) to prevent escape of gas from a body cavity (see [0136], airtight, pressure-tight seal, [0136]) when the reducer 1000’’ is introduced (see [0136], endoscope, reintroduce to abdomen) into a laparoscopic port of entry (into the abdomen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate the teachings of Rathi and have the metal reducer include a rubber stopper. Motivation for such can be found in Rathi, as this rubber stopper form an airtight, pressure-tight seal when the reducer is inserted into the body (see [0136]).
Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or render obvious a method of making an extracorporeal sliding knot, the method comprising, inter alia, providing a loop guide knot comprising a u-shaped wire that comprises a u-shaped edge, in a distal end, and a first arm and a second arm ending at a proximal end, further inserting a suture in a space within the u-shaped wire and wrapping the working end around the first arm and the second arm to form a sliding knot configuration. Chaney (US 9635847 B1) teaches a knot tying device with u-shaped hooks, that teaches guiding a wire/fishing line into the space defined by the u-shape but does not teach wrapping the working end around both the first arm and the second arm to form a sliding knot configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaney (US 9635847 B1) teaches a knot tying device with u-shaped hooks, that teaches guiding a wire/fishing line into the space defined by the u-shape
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771             

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771